NOURSE, P. J.
Proceedings for a divorce were commenced by a complaint filed by Bobert Bethers in the City and County of San Francisco. The wife filed a eross-eojnplaint. The original complaint was abandoned and the wife had a favorable judgment on her cross-complaint. The - defendant to the cross-complaint filed a notice of motion for a new trial which was granted. Mrs. Bethers appealed from that order in case number 16605 which appeal is now pending.  Before that appeal had been perfected Mrs. Bethers’ counsel obtained from a trial judge who had not heard the trial an order awarding her attorney fees for services on appeal of $1,500 together with costs of $150. Mrs. Bethers had theretofore been awarded the sum of $300 as attorney fees for the trial of the action.
Appellant’s attack upon the order is based upon the single ground that the award is excessive and an abuse of judicial discretion.
Appellant’s brief in support of her appeal in case number 16605 consists of six printed pages. She discusses only one of the grounds urged for a new trial. The respondent, *889in his brief, argues the validity of the various grounds urged by him in support of his motion for a new trial. Appellant made no reply and has given this court no assistance in support of her appeal from the order and no answer to the several grounds urged on the motion for a new trial.
Counsel’s services as confined to the appeal alone were not worth more than $300.
The order is reversed with directions to the trial court to fix a reasonable fee—not in excess of $300.
Order reversed.
Booling, J., and Kaufman, J., concurred.
A petition for a rehearing was denied April 18, 1956.